Citation Nr: 0307560	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  98-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to secondary service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from June 1944 to June 1946, 
and from September 1948 to September 1949.

This appeal arises from the January 1998 rating decision from 
the Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO) that denied the veteran's claim for 
service connection for a right knee disability as secondary 
to a service connected left knee disability.

This case was remanded in September 2001, and April 2000, for 
further development. The case was thereafter returned to the 
Board.


REMAND

Unfortunately, this case is not yet ready for appellate 
review.  At the outset it is noted that the National 
Representative has contended that the representative at the 
local level was not afforded an opportunity to present a 646 
or other such document.  The veteran's national accredited 
representative does not indicate what argument or information 
the local accredited representative could provide that the 
national accredited representative cannot, or has not 
provided, provide on behalf of the veteran, especially in 
light of the fact that the national representative 
incorporated by reference all prior presentations.  
Nonetheless, in light of the national representative 
asserting this procedural requirement, the Board will address 
it in the remand below.

In this case, the veteran has contended that his right knee 
disability, including degenerative joint disease, status post 
right total knee replacement, has been at least partially 
caused by his service connected left knee disability, 
including traumatic arthritis with chondromalacia, status 
post total knee replacement. In the prior Remand in this 
case, the Board instructed that a medical opinion be obtained 
on the likelihood that the veteran's right knee disorder 
either was caused or aggravated by his service-connected left 
knee disability and, if needed, an examination of the veteran 
also was to be done.  The RO scheduled the examination, for 
which the veteran failed to report, but did not request a 
medical opinion on the basis of the case file as instructed.

The prior remand also instructed the RO to again inquire of 
the veteran for the name and address of the VA physician whom 
the veteran claimed told him his right knee disorder was 
secondary to his left knee disability.  In a January 2001 
statement in response to the December 2000 RO inquiry, the 
veteran identifies a private physician as the person who told 
him his right knee disorder was related to his left knee 
disability, and the veteran stated that physician is now 
deceased.  It is unclear whether someone may have taken the 
office over and still have records.  That matter will be 
clarified on remand.

In its April 2003 written brief on behalf of the veteran, the 
veteran's representative (National Office) observes that the 
veteran, pursuant to applicable New York law, has granted a 
general power of attorney to an individual.  There is no 
record in the case file that the veteran has revoked his 
December 1991 power of attorney to his accredited 
representative to represent him on his claim which is the 
subject of this case.  It appears this is to generally give 
authority to someone to act on his behalf.  Further, the 
veteran's accredited representative does not deem the New 
York general power of attorney to constitute a revocation of 
his power of attorney to the accredited representative.  The 
Board agrees, however, the accredited representative has 
requested clarification.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran, and his 
representative, if anyone assumed Dr. Dispenza's 
practice or assumed custody of Dr. Dispenza's 
treatment records.  If so, please obtain the 
identity and address of the person or entity and 
request the records.

		2.  The RO should ask the veteran to clarify his 
intentions as they relate to his accredited 
representative.  Does the veteran desire that his 
current accredited representative continue to 
represent him on his current claim?  If not, the RO 
should ensure that the appropriate documentation is 
included in the claim file.

		3.  The RO should ask the veteran if will be 
willing to report for another medical examination 
if scheduled.

		4.  Thereafter, the veteran's records should be 
forwarded for entry of a VA medical opinion on the 
issue at hand. The veteran should be afforded an 
examination, if needed, to complete the answers to 
the questions below.  Notification of the date, 
time and place of the examination should be sent to 
the veteran.  The entirety of the veteran's claims 
folder must be made available to the examiner for 
review prior to any evaluation of the veteran.

		The opinion, and examination, if conducted, must 
encompass a detailed review of the veteran's 
relevant history.  The examiner should answer the 
following questions below. In so doing, the 
examiner should respond using any underlined 
phrase.  Any such phrase represents the standard of 
proof that the Board uses in adjudicating claims 
involving service connection.  The examiner should 
avoid using phrases like "possibly", "may have", 
"could have".  If the physician agrees or disagrees 
with any opinion of record concerning the issue of 
secondary service connection for a right knee 
disability, he/she may, at his/her discretion, 
comment on the reasons for any such disagreement or 
agreement.

			I.  What is the current diagnosis of a right 
knee disability and when did the disability of 
the right knee have its onset?

		II.  Is it at least as likely as not that any 
current right knee disability is proximately 
due to or the result of service connected left 
knee disability?

			III.  Is it at least as likely as not that any 
current right knee disability is being 
aggravated by the service connected left knee 
disability? If so, the degree of aggravation 
should be quantified to the extent feasible.

			The reasons and bases for any conclusion 
reached should be discussed. All opinions 
expressed should be supported by reference to 
pertinent evidence.

		Even if the veteran refuses to agree to an 
examination, or fails to report after agreeing, the 
RO is instructed to request the medical opinion as 
set forth above.  If the examiner/reviewer is 
unable to render an opinion without an examination, 
then that fact should be stated in the record.

		5.  After the requested development has been 
completed, the RO should again review the veteran's 
claims for service connection for a right knee 
disability as secondary to the veteran's service 
connected left knee disability.  This should 
include consideration of the case of Allen v. 
Brown, 7 Vet. App. 439 (1995) wherein the Court 
held that service connection may be warranted when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service 
connected condition.

		If any benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the 
case should be referred to the local representative 
for preparation of a 646 or similar document.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




